                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:20-cv-00009-MOC
                           (3:16-cr-00233-MOC-DCK-1)

JAMES SCOTT ERVIN, JR.,                            )
                                                   )
                     Petitioner,                   )
                                                   )
vs.                                                )               ORDER
                                                   )
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                  Respondent.                      )
______________________________________             )

       THIS MATTER is before the Court on the Government’s Response in Opposition to

Petitioner’s Section 2255 Motion to Vacate. [Doc. 18].

       Petitioner is advised that he may file a reply to the United States’ response pursuant

to Rule 5(d) of the Rules Governing Section 2255 Proceedings. The Court orders that any

such reply must be filed within fourteen (14) days of this Order.

       IT IS, THEREFORE, ORDERED that Petitioner may file a reply to the

Government’s response within fourteen (14) days of this Order.


                                                 Signed: September 10, 2021




         Case 3:20-cv-00009-MOC Document 19 Filed 09/10/21 Page 1 of 1
